Case 1:18-cv-00477-LEK-RT Document 34 Filed 01/31/19 Page 1 of 2                PageID #: 200

                                      MINUTES



  CASE NUMBER:            1:18-CV-00477-LEK-RT
  CASE NAME:              B. Et al v. Hawaii State Department of Education et al
  ATTYS FOR PLA:          Mateo Caballero
                          Jongwook Philip Kim
                          Elizabeth Kristen, by telephone
                          Kim Turner, by telephone
  ATTYS FOR DEFT:         John M. Cregor Jr.
                          Lauren Nakamura


        JUDGE:      Rom Trader                   REPORTER:        No Record

        DATE:       01/31/2019                   TIME:            9:00 - 9:09


 COURT ACTION: EP: Rule 16 Scheduling Conference

 Discussion held.

 Non-Jury Trial is set for February 24, 2020 @ 9:00 a.m. before Judge Kobayashi.

 Court to issue a Rule 16 Scheduling Conference Order:

 Dates given:

 1.     Non-Jury trial on February 24, 2020 at 9:00 a.m. before LEK
 2.     Final Pretrial Conference on January 14, 2020 at 9:00 a.m. before RT
 3.     Final Pretrial Conference before District Judge N/A
 4.     Final Pretrial Statement by January 7, 2020
 5.     File motions to Join/Add Parties/Amend Pleadings by July 26, 2019
 6.     File other Non-Dispositive Motions by November 27, 2019
 7.     File Dispositive Motions by September 25, 2019
 8a.    File Motions in Limine by February 4, 2020
 8b.    File opposition memo to a Motion in Limine by February 11, 2020
 11a.   Plaintiff’s Expert Witness Disclosures by August 26, 2019
 11b.   Defendant’s Expert Witness Disclosures by September 25, 2019
 12.    Discovery deadline December 27, 2019
 13.    Settlement Conference set for 11/21/2019 at 11:00 a.m. before RT
Case 1:18-cv-00477-LEK-RT Document 34 Filed 01/31/19 Page 2 of 2                 PageID #: 201
 14.    Settlement Conference statements by 11/14/2019
 20.    Submit Voir Dire Questions, Special Verdict Form, Concise Statement of Case and
        Jury Instructions by N/A
 21.    File Final witness list by February 4, 2020
 24.    Exchange Exhibit and Demonstrative aids by January 28, 2020
 25.    Stipulations re: Authenticity/Admissibility of Proposed Exhibits by February 4, 2020
 26.    By February 11, 2020 the parties shall file any objections to the admissibility of
        exhibits. Copies of any exhibits to which objections are made shall be attached to
        the objections.
 27.    The original set of exhibits (in individual file folders, exhibits marked, file folders
        labeled) and two copies (in binders, exhibits marked and tabbed) and a list of all
        exhibits shall be submitted to the Court the Thursday before trial.
 28a.   File Deposition Excerpt Designations by February 4, 2020
 28b.   File Deposition Counter Designations and Objections by February 11, 2020
 29.    File Trial Brief by February 11, 2020
 30.    File Findings of Fact & Conclusions of Law by February 11, 2020

 Other Matters: None

 Submitted by: Rachel Sharpe, Courtroom Manager




 1:18-CV-00433-LEK-RT;
 Kennedy Travel (Yorkshire) Limited v. Fairmont Hotels & Resorts (U.S.) Inc., et al;
 Rule 16 Scheduling Conference Minutes
 01/31/2019
